Opinion issued July 8, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00533-CV
                            ———————————
               IN RE DENNIS GREGORY DODSON II, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      By petition for writ of mandamus, relator Dennis Gregory Dodson II

challenges the refusal of the District Clerk of Grimes County to accept a filing.1




1
      The underlying case referenced in the relator’s petition is In the Matter of the
      Marriage of Dennis Gregory Dodson II and Lucinda Mary Dodson and In the
      Interest of Dennis Gregory Dodson III, Jacob Andrew Dodson and Destiny Marie
      Dodson, Children, in the 278th District Court of Grimes County, Texas, the
      Honorable Kenneth H. Keeling, presiding.
      We deny relator’s petition for writ of mandamus. All outstanding motions

are dismissed as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2